Detailed Office Action.
	The communication dated 2/10/2021 has been entered and fully considered.
Claim 1 has been amended.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant refers to the rejections as a five-way rejection.
	The Examiner notes the rejection is SHIN in view of SJODAHL.  The other 3 references are evidentiary references.
Applicant argues that the instant invention claims conventional kraft cooking liquors and adding additional phenolics.  The applicant argues that black liquor is a conventional liquor as described by SJODAHL/SJODAHL II.
	The combination of SHIN with SJODAHL adds phenolics or nano-filtered black liquor.  The Examiner doesn’t interpret nano-filtered black liquor as a “conventional cooking liquor”.
Applicant argues that SHIN fails to disclose adding additional phenolic compounds.
	SHIN discloses adding cooking additives.  The specific cooking additive of phenolics is taught by SJODAHL.
Applicant argues that SJODAHL does not teach adding additional phenolics.
	SJODAHL discloses adding small phenolics directly to the cooking liquor [Table 2].  SJODAHL additionally teaches adding filtered black liquor which includes phenolics [abstract, Table 1].  Nano-filtered black liquor is not a conventional additive.
Applicant argues that LOWENDAHL teaches away from adding phenolics  to a cook step of pulping because phenolics are aromatics and argues that LOWENDAHL states that the purpose of the research is “towards eliminating aromatics compounds from pulp mill effluents by absorption on ion exchange resins” [pg. 392].  The applicant therefore contends that LOWENDAL thus provides a distinct disincentive to adding additional phenolic compounds.
	First, LOWEDAHL is not “combined” with the two references LOWENDAHL is used to give a teaching of what is present in black liquor.  
Secondly, the applicant’s arguments are incorrect.  LOWENDAHL does not provide a teaching away from adding phenolics/aromatics to cooking.   The process of cooking itself removes lignin (aromatics/phenols) wood to form a cellulosic fiber.  By the applicant’s logic LOWENDAHL would teach against pulping because of the production of significant amounts of lignins/phenols/aromatics in spent liquor.
The applicant makes the error in assuming that phenolics/aromatics in cooking end up in “pulp mill effluents”. When pulping wood with cooking chemicals the lignin present in the wood is broken down.  The lignin becomes part of the spent liquor called “black liquor”.  The black liquor (which contains the aromatics/phenolics from lignin) is both extracted and substantially washed from the pulp [see e.g. SMOOK pg. 100 col. 2].  The black liquor is then burned in a recovery boiler to regenerate cooking chemicals and recover the heat energy from the removed lignin.  Instead “pulp mill effluents” refers to the effluents from bleaching not cooking [SMOOK pg. 381 col. 2].  The bleaching effluent contains aromatics because of residual lignin that was not removed during cooking is removed during bleaching.  This residual lignin makes up the aromatics.  SJODAHL shows that adding aromatics to cooking lowers kappa number [Figure 4].   Kappa number is the measure of residual lignin.  Therefore by adding aromatics/phenols to cooking the lignin to 
Applicant argues that SJODAHL fails to teach anywhere that black liquor contains phenolics.
SJODAHL does recognize that black liquor contains phenolics and even uses phenolics   Specifically Table 1 shows the composition of black liquor and the number of phenolic groups.  Further, in Table II SJODAHL uses phenolic compounds as black liquor surrogates.  
Applicant argues that the black liquor added is a conventional material.  The applicant further argues that SJODAHL does not appreciate that phenolic compounds are beneficial.
	SJODAHL adds nano-filtered black liquor.  The examiner does not consider nano-filtered black liquor a conventional liquor.  Finally, SJODAHL clearly recognizes the importance of phenolics stating “delignification rate is dependent more on the contents of phenolic groups than on the size of black liquor fragments. [abstract]”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0240837 SHIN et al, hereinafter SHIN, in view of The Influence of Industrial Black Liquor on the Delignification Rate in Kraft Cooking., by SJODAHL et al., hereinafter SJODAHL, as evidenced by Some Aspects on the Effect of Dissolved Wood Components in Kraft Pulping by SJODAHL, hereinafter SJODAHL II, as evidenced by US 4,208,350 HEARON et al., hereinafter HEARON, and as evidenced by Phenolic Compounds in kraft black liquor by LOWENDAHL, hereinafter LOWENDAHL.
As for claims 1-10, SHIN discloses kraft pulping [0021].  The wood chips are first impregnated [0022] and then subjected to cooking; the cooking can be in a single vessel [0022, 0029].  SHIN discloses that the upper stage cooking lasts 15 minutes [0032].  White liquor is then added [0023 and 0026].  SHIN discloses that this is a good place for adding other cooking additives [0023 and 0026].  The additional cooking lasts 76 minutes [0042].
	Therefore the additives are added during the entire cooking and 76 minutes before completion which falls within the claimed range.
	SHIN discloses additives but does not disclose phenols.
SJODAHL discloses adding small phenolics directly to the cooking liquor [Table 2].  SJODAHL also discloses adding filtered black liquor which includes phenolics [abstract, Table 1].  Filtered black liquor would not be considered a conventional cooking liquor.  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the phenolics such as vanillyl alcohol, 2,6 dimethoxyphenol, or filtered black liquor directly to the cooking 
As for claims 11-19, the combination of SHIN and SJODAHL teach the features as per above.  The total phenolics add are a result effective variable that affect concentration.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the phenols used as an additive though routine optimization to achieve a lower kappa number.   Furthermore, changes in concentration are typically prima facie obvious and won’t support non-obviousness.
As for claim 20, SHIN discloses the additives are added prior to the lower cook portion which lasts for 72 minutes and therefore falls within the instant claimed range [see claim 1 supra].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748